TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00249-CR


Anthony Mark Schemm, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-04-811, HONORABLE RONALD G. CARR, JUDGE PRESIDING



O R D E R

PER CURIAM

Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. David K. Sergi, is ordered to tender a brief in this cause no later than January 5, 2007.  No
further extension of time will be granted.
It is ordered November 17, 2006. 


Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish